OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
*1020As a result of an investigation of illegal gambling activities, police officers of the Manhattan South Public Morals Division executed a search warrant at a Manhattan commercial office space. Upon entering the room, the officers discovered defendant Alfred Paccione, among others, seated at a table and speaking on a telephone. The telephone was connected to tape recorders on the floor. On the table were five telephones, a validator clock, line and tally sheets, and piles of completed time-stamped betting slips. While in the room, the officers answered the telephones; the calls were from prospective bettors. Defendant was subsequently convicted of promoting gambling in the first degree, possession of gambling records in the first degree, and possession of a gambling device.
Based on the above, we conclude that a rational trier of fact could find defendant guilty beyond a reasonable doubt. People v Rossi (80 NY2d 952) is distinguishable inasmuch as the incriminating evidence there was obtained as a result of an illegal arrest and no such circumstances exist here.
Acting Chief Judge Simons and Judges Kaye, Titone, Hancock, Jr., Bellacosa and Smith concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.